Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38-40, 42 and 44-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chobotov (US 2015/0250481).
Regarding claim 38, Chobotov discloses an apparatus for performing a medical procedure in a vessel for transmitting a flow of fluid, comprising: an inflatable perfusion balloon (114; can be regarded as a perfusion balloon because it comprises one or more inflatable structures (134, 136) and can control and/or redirect blood flow within a vessel; also see ¶[0055]) including a passage having an opening (at distal end of 114) for permitting the fluid flow in the vessel while the perfusion balloon is in an inflated condition (evident from Figure 1 when balloon 200 is deflated); an inflatable valve (200) for controlling the fluid flow within the passage (¶[0055]); a support (210; Figure 20; ¶[0082]) for supporting the inflatable valve within the passage; and a catheter shaft (104 at least during delivery - Figure 1) for supporting the perfusion balloon and including an inflation lumen (118) for the perfusion balloon, wherein the inflatable valve when inflated is slidable  along the support between a first position substantially obstructing fluid flow within the passage from the opening and a second position allowing fluid flow within the passage from the opening (¶[0055]; the balloon 200 could be inflated just enough to contact the graft 114 to obstruct fluid flow and then slid distally out of the prosthesis 106, along mandrel 210, to allow at least some fluid flow past it and into the opening; note that the graft has a significantly smaller diameter than the aorta 10 - Figures 4 and 5).  
Regarding claim 39, the inflatable valve comprises a balloon (¶[0050]).
Regarding claim 40, the balloon comprises a generally spherical balloon (¶[0073]).  
Regarding claim 42, the perfusion balloon comprises a plurality of cells in a single cross-section of the perfusion balloon (a cross-section taken across proximal inflatable structures 136).  
Regarding claim 44, Chobotov discloses an apparatus for use in performing a medical procedure in a vessel for transmitting a fluid flow, comprising: a perfusion balloon (114 can be regarded as a perfusion balloon because it comprises one or more inflatable structures (134, 136) and can control and/or redirect blood flow within a vessel; also see ¶[0055]) including a passage associated with an opening (at distal end of 114) for receiving the fluid flow within the vessel; a shaft (104 or 104/210) including at least one inflation lumen (118) for supplying an inflation fluid to the perfusion balloon; a valve (200 alone or 200/102) selectively positionable within the passage for controlling the fluid flow (¶[0055]); and wherein the valve is movable along a portion of the shaft within the passage (in light of Applicant’s specification, the shaft can be considered as Applicant’s member 16 alone or 16 and 14 in combination; 200 alone is movable along 210 while 210 is in the passage or 200 is movable within the passage while member 102 is movable along 104; 200 alone is movable along 104 when uninflated and movable within the passage as claimed when inflated) between a first position substantially obstructing fluid flow from the opening to the passage and a second position allowing fluid flow from the opening to the passage (¶[0055]; the balloon 200 could be inflated just enough to contact the graft 114 to obstruct fluid flow and then slid distally out of the prosthesis 106 to allow at least some fluid flow past it and into the opening; note that the graft has a significantly smaller diameter than the aorta 10 - Figures 4 and 5).
Regarding claim 45, the valve comprises an inflatable balloon (200; ¶[0050]) positioned in an internal passage of the perfusion balloon (¶[0055]).  
Regarding claim 46, the inflatable balloon comprises a generally spherical balloon (¶[0073]).  
Regarding claim 47, the apparatus further includes a catheter shaft (104) for supporting the perfusion balloon (at least during delivery - Figure 1), the catheter shaft including at least one lumen for receiving a support tube (102; Figure 16; see tube 102 emerging from catheter 104 in Figure 5) for supporting the inflatable valve.  
Regarding claim 48, the perfusion balloon comprises a plurality of cells in a single cross-section of the perfusion balloon (if taken at a cross-section across proximal inflatable structures 136).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 51, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 2009/0088836).
Regarding claim 51, Bishop et al. disclose an apparatus for use in performing a medical procedure in a vessel, comprising: a first inflatable balloon (520; Figure 52A; ¶[0329], [0329]; for example see the embodiments of Figures 3D or 8A) including a passage (central passage housing valve mechanism - ¶[0328]) for transmitting a flow of fluid in an inflated condition; and a catheter shaft (see unlabeled catheter shaft in Figure 52A) fixed (¶[0380]) to the first inflatable balloon.
Bishop et al. fail to disclose that the catheter shaft includes a first lumen in fluid communication with the first inflatable balloon.  Bishop et al. disclose other embodiments of the first inflatable balloon using inflation lumens (320; Figure 36A) within a delivery catheter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter of Figure 52A with inflation lumens for the first inflatable balloon as shown in Figure 36A (although fixed to the balloon) since one skilled in the art would recognize that this would help maintain a compact profile for easier delivery.  It is noted that a catheter shaft having an inner coaxial tube therein can be considered as including or comprising the inner tube lumen since Applicant’s catheter includes (claim 51, lines 8-9) the lumen of coaxial tube 14.
Bishop et al. fail to disclose a second inflatable balloon for the Figure 52A embodiment.  Bishop et al. disclose that a balloon (e.g. 312A - Figure 35B) can be used to dilate the prosthetic valve (first balloon) after deployment to create a better fit at the deployment site (¶[0358], [0365], [0414]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Bishop et al. with a second balloon having a second inflation lumen within the catheter in order to dilate the first balloon after deployment to create a better fit at the deployment site.
With these obvious modifications to Bishop et al., the second balloon would be movable when inflated from a first position (within or immediately adjacent to the proximal opening of the first balloon) substantially obstructing fluid flow through the passage to a second position (proximal to the proximal opening of the first balloon) allowing fluid flow through the passage.
Regarding claim 53, it would have been obvious to one of ordinary skill in the art to have provided the inflatable valve/balloon embodiment of Figure 52A with any of the structures disclosed for other embodiments of the inflatable valve since the advantages of each would be applicable to the embodiment of Figure 52A which does not disclose a specific valve structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve embodiment or first balloon of Figure 52A with the structure of Figure 13C having a plurality of cells (formed by inflatable ribs 156) in a single cross-section in order to avoid formation of air bubbles when inflating the balloon (¶[0167]).
Regarding claim 54, Bishop et al. fail to disclose that the second balloon is generally spherical.  However, Bishop et al. disclose that the prosthetic valves of their invention can have a semi-spherical profile in order to fit certain portions of the anatomy (¶[0149]; Figure 2D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the valve or first balloon of Figure 52A with a semi-spherical profile in order to better fit some portions of the anatomy.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dilated such a prosthesis with a generally spherical second balloon in order to more evenly distribute the dilation force.

Allowable Subject Matter
Claim 55 is allowed.  Claims 41, 43, 49, 50, 52, 56 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant's arguments filed October 21st 2021 have been fully considered but they are either moot in view of the new grounds of rejection or are not persuasive.  Applicant has argued that member 210 of Chobotov does not support the inflatable valve within the passage as required by claim 38.  Member 210 provides stiffness to the balloon or valve (¶[0082]) and could provide this stiffness or support to the valve while the valve is positioned in the passage as claimed.  Applicant has argued that member 102 was not clearly identified as part of the previous rejection.  Examiner’s interpretation that member 102 could be considered as part of the valve was made clear in the Response to Arguments section and has been clearly identified in the rejection above.  Applicant did not rebut Examiner’s other interpretation that member 200 alone was readable by the limitations in question.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771